Exhibit 10.1

 

[g131221kgi001.jpg]

 

Executive Officer Retention Agreement — David Martin

 

The Compensation Committee of the Board of Directors of ServiceMaster Global
Holdings, Inc. has approved a retention award to recognize your significant
contributions to the Company and to provide an incentive for your continued
contributions to the success of ServiceMaster.

 

The retention award is a total of $500,000, payable in cash and restricted stock
units (“RSUs”) as noted below.

 

·                  Cash Retention: $250,000 payable in installments on the dates
noted below contingent on your continued service:

·                  $125,000 payable on January 15, 2014

·                  $125,000 payable on January 15, 2015

 

·                  Restricted Stock Units:  You will receive a Restricted Stock
Unit awards with a grant value of $250,000 as of May 21, 2013.  The number of
RSUs will be determined by dividing $250,000 by the FMV on the grant date.  The
RSUs will vest as follows:

·                  $125,000 (grant value) on January 15, 2014

·                  $125,000 (grant value) on January 15, 2015

 

You will receive agreements detailing specific terms and conditions for both the
cash and RSU retention awards as soon as practical after approval by the
Compensation Committee.

 

Thank you for your contributions to the leadership and success of the Company.

 

Date:

5/22/13

 

Signed:

/s/ David W. Martin

 

 

 

 

 

 

 

 

 

 

 

David W. Martin

 

 

 

Senior Vice President & Interim CFO

 

 

 

 

 

 

 

 

Date:

5/21/13

 

By:

/s/ John Krenicki, Jr.

 

 

 

 

 

 

 

 

John Krenicki, Jr.

 

 

 

Chairman and Interim CEO

 

 

 

ServiceMaster Global Holdings, Inc.

 

Proprietary and Confidential

 

--------------------------------------------------------------------------------